S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                          MANDATE

TO THE COUNTY COURT AT LAW NO. 1 OF KAUFMAN COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 27th day of March, 2018, the
cause on appeal to affirm between

 MICHAEL ROY SANDERS, JR.,                          On Appeal from the County Court At Law
 Appellant                                          No. 1, Kaufman County, Texas
                                                    Trial Court Cause No. 16-90285-CC-M.
 No. 05-17-00409-CR          V.                     Opinion delivered by Justice Lang-Miers.
                                                    Justices Brown and Whitehill participating.
 THE STATE OF TEXAS, Appellee

was determined; and this Court made its order in these words:

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.


       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 7th day of June, 2018.




   5                    LM LISA MATZ, Clerk